 

 

Exhibit 10.1

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fourth Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of February 26, 2016, is by and among EVERYDAY HEALTH,
INC., a Delaware corporation (“EDH”), EVERYDAY HEALTH MEDIA, LLC, a Delaware
limited liability company (“EDH Media”), MEDPAGE TODAY, L.L.C., a New Jersey
limited liability company (“MedPage” and together with EDH, EDH Media, and
MedPage, individually and collectively, jointly and severally, the “Borrower”),
DOCTORDIRECTORY.COM, LLC, a Delaware limited liability company
(“DoctorDirectory”), CAMBRIDGE BIOMARKETING GROUP, LLC, a Delaware limited
liability company (“Cambridge”), TEA LEAVES HEALTH, LLC, a Georgia limited
liability company (“Tea Leaves”, and together with DoctorDirectory and
Cambridge, individually and collectively, jointly and severally, the
“Guarantor”), the several banks and other financial institutions or entities
party to this Amendment as a “Lender” hereunder (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as administrative
agent and collateral agent for the Lenders (in such capacities, the
“Administrative Agent”), SVB, as the Issuing Lender (as defined in the Credit
Agreement referred to below), and SVB, as the Swingline Lender (as defined in
the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto are party to that certain Amended and Restated
Credit Agreement dated as of November 10, 2014, as amended by that certain First
Amendment to Amended and Restated Credit Agreement and Consent dated as of March
19, 2015, by that certain Second Amendment to Amended and Restated Credit
Agreement dated as of March 31, 2015, and by that certain Third Amendment to
Amended and Restated Credit Agreement dated as of August 21, 2015 (as the same
may be further amended, modified, supplemented or restated and in effect from
time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested, and the Borrower, the Required Lenders and
the Administrative Agent have agreed to modify and amend certain terms and
conditions of the Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.       Capitalized Terms.  All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.

 

2.       Amendment to Section 7.1 of the Credit Agreement.

 

(a)The table contained in Section 7.1(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

   

 

  

    Consolidated Fixed Charge “Quarter Ending   Coverage Ratio       September
30, 2014   1.75:1.00 December 31, 2014   1.25:1.00 March 31, 2015   1.25:1.00
June 30, 2015   1.75:1.00 September 30, 2015   2.50:1.00 December 31, 2015  
3.00:1.00 March 31, 2016   1.75:1.00 June 30, 2016   1.75:1.00 September 30,
2016   1.75:1.00 December 31, 2016   1.75:1.00 March 31, 2017   1.75:1.00
Thereafter   2.00:1.00”

 

 2 

 

  

(b)The table contained in Section 7.1(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

Quarter Ending   Consolidated Leverage Ratio       September 30, 2014  
3.25:1.00 December 31, 2014   3.50:1.00 March 31, 2015   3.50:1.00 June 30, 2015
  3.25:1.00 September 30, 2015   3.00:1.00 December 31, 2015   2.75:1.00 March
31, 2016   3.00:1.00 June 30, 2016   3.00:1.00 September 30, 2016   2.75:1.00
December 31, 2016   2.75:1.00 March 31, 2017   2.75:1.00 June 30, 2017  
2.50:1.00 September 30, 2017   2.50:1.00 December 31, 2017   2.50:1.00 March 31,
2018   2.50:1.00 June 30, 2018   2.25:1.00 September 30, 2018   2.25:1.00
December 31, 2018   2.25:1.00 March 31, 2019   2.25:1.00 Thereafter   2.00:1.00”

 

3.       Conditions Precedent to Effectiveness.  This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of and in form and substance satisfactory to, as applicable,
the Administrative Agent (such date, the “Fourth Amendment Effective Date”):

 

(a)          This Amendment shall have been duly executed and delivered by the
respective parties hereto.  The Administrative Agent shall have received a fully
executed copy hereof.

 

(b)          That certain fee letter dated as of the date hereof by and between
the Borrower and SVB (the “Fourth Amendment Fee Letter”) shall have been duly
executed and delivered by the respective parties thereto, and the Administrative
Agent shall have received all fees required to be paid on or prior to the Fourth
Amendment Effective Date pursuant to the Fourth Amendment Fee Letter.  The
Administrative Agent shall disburse the fees payable pursuant to the Fourth
Amendment Fee Letter to the parties entitled to such fees promptly after receipt
thereof.  

 

 3 

 

  

(c)          All necessary consents and approvals to this Amendment shall have
been obtained by the Loan Parties.

 

(d)          After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

(e)          After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be (i) to the extent qualified by materiality, true and correct in all respects,
and (ii) to the extent not qualified by materiality, true and correct in all
material respects, in each case on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).

 

4.            Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)          This Amendment is, and each other Loan Document to which it is or
will be a party, when executed and delivered by each Loan Party that is a party
thereto, will be the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
and equitable principals (whether enforcement is sought by proceedings in equity
or at law).

 

(b)          Its representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect hereto,
and the other Loan Documents to which it is a party are (i) to the extent
qualified by materiality, true and correct in all respects and (ii) to the
extent not qualified by materiality, true and correct in all material respects,
in each case, on and as of the date hereof, as though made on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date).

 

(c)          The execution and delivery by each Loan Party of this Amendment,
the performance by such Loan Party of its obligations hereunder and the
performance of the Borrower under the Credit Agreement, as amended by this
Amendment, (i) have been duly authorized by all necessary organizational action
on the part of such Loan Party and (ii) will not (A) violate any provisions of
the certificate of incorporation or formation or organization or bylaws or
limited liability company agreement or limited partnership agreement of such
Loan Party or (B) constitute a violation by such Loan Party of any applicable
material Requirement of Law.  

 

5.            Each Loan Party acknowledges that the Administrative Agent and the
Lenders have acted in good faith and have conducted in a commercially reasonable
manner their relationships with each Loan Party in connection with this
Amendment and in connection with the other Loan Documents.  Each Loan Party
understands and acknowledges that the Administrative Agent and the Lenders are
entering into this Amendment in reliance upon, and in partial consideration for,
the above representations, warranties, and acknowledgements, and agrees that
such reliance is reasonable and appropriate.

 

 4 

 

 

6.          Payment of Costs and Expenses.  The Borrower shall pay to the
Administrative Agent all reasonable costs and out-of-pocket expenses of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto or thereto
(which costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by the Administrative Agent).

 

7.         Choice of Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  Each party hereto submits
to the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Credit
Agreement, as amended by this Amendment, or this Amendment, shall be deemed to
operate to preclude the Administrative Agent or any Lender from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of such Agent or such Lender. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  

 

8.         Counterpart Execution.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same
Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile or by e-mail transmission of an Adobe file format document (also
known as a PDF file) shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or by e-mail transmission of an
Adobe file format document (also known as a PDF file) also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

 

 5 

 

 

9.            Effect on Loan Documents.

 

(a)          The amendments and consent set forth herein shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver, or
modification of any other term or condition of the Credit Agreement or of any
Loan Documents or to prejudice any right or remedy which the Administrative
Agent may now have or may have in the future under or in connection with the
Loan Documents; (b) to be a consent to any future consent or modification,
forbearance, or waiver to the Credit Agreement or any other Loan Document, or to
any waiver of any of the provisions thereof; or (c) to limit or impair the
Administrative Agent’s right to demand strict performance of all terms and
covenants as of any date.  Each Loan Party hereby ratifies and reaffirms its
obligations under the Credit Agreement and the other Loan Documents to which it
is a party and agrees that none of the consents or modifications to the Credit
Agreement set forth in this Amendment shall impair such Loan Party’s obligations
under the Loan Documents or the Administrative Agent’s rights under the Loan
Documents.  Each Loan Party hereby further ratifies and reaffirms the validity
and enforceability of all of the Liens heretofore granted, pursuant to and in
connection with the Guarantee and Collateral Agreement or any other Loan
Document to the Administrative Agent on behalf and for the benefit of the
Secured Parties, as collateral security for the obligations under the Loan
Documents, in accordance with their respective terms, and acknowledges that all
of such Liens, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations from and
after the date hereof.  Each Loan Party acknowledges and agrees that the Credit
Agreement and each other Loan Document is still in full force and effect and
acknowledges as of the date hereof that such Loan Party has no defenses to
enforcement of the Loan Documents.  Each Loan Party waives any and all defenses
to enforcement of the Credit Agreement as amended hereby and each other Loan
Documents that might otherwise be available as a result of this Amendment of the
Credit Agreement.  To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.

 

(b)          To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

(c)          This Amendment is a Loan Document.

 

10.         Entire Agreement.  This Amendment constitutes the entire agreement
between the Loan Parties and the Lenders pertaining to the subject matter
contained herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment.  All of the terms and provisions of this Amendment are
hereby incorporated by reference into the Credit Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable.  All
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Credit Agreement as amended
hereby.

 

 6 

 

 

11.         Release.  Each of the Borrower and each Guarantor may have certain
Claims against the Released Parties, as those terms are defined below, regarding
or relating to the Credit Agreement or the other Loan Documents.  The
Administrative Agent, the Lenders, the Lead Arranger, the Co-Lead Arranger, the
Issuing Lender, the Swingline Lender, the Borrower and the Guarantors desire to
resolve each and every one of such Claims in conjunction with the execution of
this Amendment and thus each of the Borrower and each Guarantor makes the
releases contained in this Section 11.  In consideration of the Administrative
Agent and the Lenders entering into this Amendment, each of the Borrower and
each Guarantor hereby fully and unconditionally releases and forever discharges
each of the Administrative Agent, the Lenders, the Issuing Lender, the Swingline
Lender and their respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Borrower or any Guarantor has, had, claims to have had or hereafter claims to
have against the Released Parties by reason of any act or omission on the part
of the Released Parties, or any of them, occurring prior to the date on which
this Amendment is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Amendment is executed,
including the administration or enforcement of the Loans, the Obligations, the
Credit Agreement or any of the Loan Documents (collectively, all of the
foregoing, the “Claims”).  Each of the Borrower and each Guarantor represents
and warrants that it has no knowledge of any claim by it against the Released
Parties or of any facts or acts of omissions of the Released Parties which on
the date hereof would be the basis of a claim by the Borrower or any Guarantor
against the Released Parties which is not released hereby.  Each of the Borrower
and each Guarantor represents and warrants that the foregoing constitutes a full
and complete release of all Claims.

 

12.         Severability.  The provisions of this Amendment are severable, and
if any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Amendment in any jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

 7 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  BORROWER:       EVERYDAY HEALTH, INC.       By: /s/ Alan Shapiro   Name: Alan
Shapiro   Title: EVP and GC       EVERYDAY HEALTH MEDIA, LLC       By: /s/ Alan
Shapiro    Name: Alan Shapiro    Title: EVP and GC        MEDPAGE TODAY, L.L.C.
      By: /s/ Alan Shapiro     Name: Alan Shapiro   Title: President

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 

 

  GUARANTOR:       DOCTORDIRECTORY.COM, LLC       By: /s/ Alan Shapiro   Name:
Alan Shapiro   Title: President       Cambridge BioMarketing Group, LLC      
By: /s/ Alan Shapiro   Name: Alan Shapiro   Title: President         TEA LEAVES
HEALTH, LLC       By: /s/ Alan Shapiro   Name: Alan Shapiro   Title: President

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 

 

  SILICON VALLEY BANK,   as Administrative Agent, as a Lender, as Issuing Lender
and as Swingline Lender       By: /s/ Mickey Swift   Name: Mickey Swift   Title:
Vice President

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 

 

  COMERICA BANK,   as a Lender       By: /s/ John Benetti   Name: John Benetti  
Title: SVP

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 

 

  SUNTRUST BANK,   as a Lender       By: /s/ Brian Guffin   Name: Brian Guffin  
Title: Director

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 

 

  CIT FINANCE LLC,   as a Lender       By: /s/ Timothy G. Beh   Name: Timothy G.
Beh   Title: Vice President

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 

 

  MUFG UNION BANK, N.A.,   as a Lender       By:     Name:     Title:  

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 

 

  STIFEL BANK & TRUST,   as a Lender       By: /s/ John H. Phillips   Name: John
H. Phillips   Title: Executive Vice President     Stifel Bank & Trust

 

Fourth Amendment to Amended and Restated Credit Agreement

 

   

 